Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 2-21 are pending and are being examined in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5, 8, 10, 13-16, 19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitchell et al. (US Pub. 20130103757) in view of Bihun et al. (US Pub. 20070061297).
Referring to claim 2, Mitchell discloses a computer-implemented method comprising: 
receiving, by one or more processors [fig. 4, processor 402], a...query [par. 24; a server receives a request to view a user’s newsfeed]; 
receiving, by one or more processors, an identifier associated with a user that submitted the search query [par. 24; the request includes a user identifier of the user]; 
identifying, by the one or more processors, potential search results responsive to the search query, the potential search results corresponding to digital content stored in an index of a social networking service [pars. 15 and 26; upon receiving the request, the server retrieves entries from the server database to populate a webpage representing the user’s newsfeed; note reference to indexing data]; and 

receiving, by the one or more processors, data associated with the user-generated content [par. 26; note retrieval of the entries for the newsfeed], the data comprising one or more scores associated with respective content items, at least one score being specific to the user and a respective content item [par. 32; filters for the newsfeed include sorting by social relevance, which entails assigning a social relevance score to each entry], 
receiving, by the one or more processors, search results for publicly available content items provided by the social network service according to profile data indicating the publicly available content can be provided to users that are not members of the social graphs of the authors of the publicly available content [par. 15; a privacy setting may specify content that is accessible by the entire Internet]; and 
transmitting, by the one or more processors, the search results to a client computing device for display to the searching user [par. 27; the newsfeed is transmitted to a client device of the user].
	Mitchell does not appear to explicitly disclose that the query is a search query.

At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the content retrieval taught by Mitchell so that the request for the newsfeed is in the form of a search query and the entries in the newsfeed are filtered using different types of scores as taught by Bihun. The motivation for doing so would have been to improve the quality of search results [Bihun, par. 19].
Referring to claim 3, Bihun discloses determining that a topicality score associated with the at least one content item is greater than or equal to a threshold topicality score, the topicality score being included in the one or more scores, wherein determining that the at least one content item is to be provided as a search result occurs in response to determining that the topicality score associated with the at least one content item is greater than or equal to the threshold topicality score [fig. 7; pars. 58-61; each document is provided to a user based on its overall score, which is a weighted combination of its relevance score and its quality score; this means that, given a particular quality score, the relevance score must be greater than or equal to a threshold score in order for the overall score to be high enough for the document to be included in a ranked set of documents provided to the user].
Referring to claim 4, Bihun discloses wherein the topicality score indicates a degree to which the at least one content item pertains to the search query [par. 59; the relevance score is based on a search query].
Referring to claim 5, Bihun discloses wherein the topicality score indicates a degree to which the at least one content item pertains to a matter of interest [par. 59; the relevance score is based on a search query, which, by definition, represents something that the user is interested in retrieving information about].
Referring to claim 8, Bihun discloses determining that an overall score associated with the at least one content item is greater than or equal to a threshold overall score, the overall score being 
Referring to claim 10, Bihun discloses wherein the overall score reflects a quality of the at least one content item and a relevance of the at least one content item to the searching user [fig. 7; pars. 58-61; the overall score is based on the quality score and the relevance score].
Referring to claim 13, see at least the rejection for claim 1. Mitchell further discloses a system comprising one or more computers configured to perform the claimed operations [fig. 4, computer system 400].
Referring to claim 14, see at least the rejection for claim 3.
Referring to claim 15, see at least the rejection for claim 4.
Referring to claim 16, see at least the rejection for claim 5.
Referring to claim 19, see at least the rejection for claim 8.
Referring to claim 21, see at least the rejection for claim 1. Mitchell further discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform the claimed operations [fig. 4, memory 404; par. 38; memory stores instructions for processor to execute].

Claims 6 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitchell and Bihun in view of Cierniak et al. (US Pub. 20110145219).
Referring to claim 6, Mitchell discloses determining that the at least one content item is recently generated content [par. 32; note filter for “Most Recent” entries].
Mitchell and Bihun do not appear to explicitly disclose wherein determining that the topicality score associated with the at least one content item is greater than or equal to the threshold topicality score occurs in response to determining that the at least one content item is recently generated content.
However, Cierniak discloses wherein determining that the topicality score associated with the at least one content item is greater than or equal to the threshold topicality score occurs in response to determining that the at least one content item is recently generated content [pars. 30, 76, 81, and 88; object and subjective scores are used to rank comments; objective scores are based on objective parameters independent of a user such as recentness of a comment; subjective scores are based on subjective parameters associated with a particular user].
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the content retrieval taught by the combination of Mitchell and Bihun so that the entries are ranked using both objective and subjective scores as taught by Cierniak. The motivation for doing so would have been to provide the user with search results that are most likely to be useful [Cierniak, par. 26].
Referring to claim 17, see at least the rejection for claim 6.

Claims 7, 9, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitchell and Bihun in view of Herbert, JR. et al. (US Pub. 20120323908, hereafter “Herbert”).
Referring to claim 7, Mitchell and Bihun do not appear to explicitly disclose determining that the search query is a trending search query; and determining that the at least one content item is recently generated content, wherein determining that the topicality score associated with the at least one content item is greater than or equal to the threshold topicality score occurs in response to 
However, Herbert discloses determining that the search query is a trending search query [pars. 18, 20, and 23; trend data associated with search terms may indicate that the search terms are trending popular]; and determining that the at least one content item is recently generated content [pars. 18, 20, and 23; ranking of search results is based on recentness of update], wherein determining that the topicality score associated with the at least one content item is greater than or equal to the threshold topicality score occurs in response to determining that the search query is a trending search query and determining that the at least one content item is recently generated content [pars. 18, 20, and 23; the ranking of the search results is based on the trend data and the recentness of the update].
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the content retrieval taught by the combination of Mitchell and Bihun so that the relevance score is based at least in part on trend data and recentness of update as taught by Herbert. The motivation for doing so would have been to improve the prioritizing of search results using measures other than matching of search terms to avoid the obscuring of documents of great interest to the user [Herbert, par. 6].
Referring to claim 9, Mitchell and Bihun do not appear to explicitly disclose determining that the search query is not a trending search query, wherein determining that the overall score associated with the at least one content item is greater than or equal to the threshold overall score occurs in response to determining that the search query is not a trending search query.
However, Herbert discloses determining that the search query is not a trending search query [pars. 18, 20, and 23; trend data associated with search terms may indicate that the search terms are trending popular (or not trending popular)], wherein determining that the overall score associated with the at least one content item is greater than or equal to the threshold overall score occurs in response 
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the content retrieval taught by the combination of Mitchell and Bihun so that the relevance score is based at least in part on trend data and other factors as taught by Herbert. The motivation for doing so would have been to improve the prioritizing of search results using measures other than matching of search terms to avoid the obscuring of documents of great interest to the user [Herbert, par. 6].
Referring to claim 18, see at least the rejection for claim 7.
Referring to claim 20, see at least the rejection for claim 9.

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitchell and Bihun in view of Kim (US Pub. 20110320437).
Referring to claim 11, Mitchell and Bihun does not appear to explicitly disclose determining that the at least one content item comprises a digital image; and determining that the digital image is to be displayed within an image search results portion of the search results.
However, Kim discloses determining that the at least one content item comprises a digital image; and determining that the digital image is to be displayed within an image search results portion of the search results [pars. 44 and 151; search results include image results, and the image results are displayed in their own subsection].
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the content retrieval taught by the combination of Mitchell and Bihun so that the search results also include image results displayed in their own subsection as taught by Kim. The motivation for doing so 
Referring to claim 12, Kim discloses determining that the at least one content item is without text associated with the digital image, wherein determining that the digital image is to be displayed within the image search results portion of the search results occurs in response to determining that the at least one content item is without text associated with the digital image [pars. 44 and 146; note that an image result, by definition, does not include text].




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157